Name: Council Regulation (EEC) No 2959/79 of 20 December 1979 on the supply of skimmed-milk powder to the World Food Programme for the people of Kampuchea as emergency food aid under Regulation (EEC) No 938/79
 Type: Regulation
 Subject Matter: Asia and Oceania;  processed agricultural produce;  United Nations;  cooperation policy
 Date Published: nan

 29 . 12. 79 No L 336/7Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2959/79 of 20 December 1979 on the supply of skimmed-milk powder to the World Food Programme for the people of Kampuchea as emergency food aid under Regulation (EEC) No 938/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme (!), and in particular Article 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 938/79 of 8 May 1979 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme (2) provides for a reserve of 4 775 tonnes of skimmed-milk powder ; whereas 4 694 tonnes are still available under this reserve ; Whereas the World Food Programme has submitted a request for emergency food aid in the form of skim ­ med-milk powder ; whereas its needs warrant food aid from the Community, HAS ADOPTED THIS REGULATION : Article 1 Of the 4 694 tonnes of skimmed-milk powder still available under the reserve provided for by Regulation (EEC) No 938/79 , 1 500 tonnes shall be allocated to the World Food Programme for the people of Kampu ­ chea as emergency food aid . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY (&gt;) OJ No L 119, 15 . 5 . 1979, p. 1 . (2 ) OJ No L 119 , 15 . 5 . 1979 , p . 3